Title: To Thomas Jefferson from Geismar, 26 March 1788
From: Geismar, Baron von
To: Jefferson, Thomas



à Hanau Ce 26 de Mars 1788

L’expression, Mon Cher Ami, est au dessus de ce que je sens du plaisir de Vous revoir. Je me réserve donc tout à notre entrevue,  persuadé que la Main Serrée de l’Ami sincèr dis plus que toutes les plumes de l’univers peuvent exprimer. J’ai donné ordre à l’aubergiste de la Maison rouge qui Vous remettra celle-ci de m’avertir d’abord de Votre arrivée. Si donc Vous voullés me dire quelques Mots, donnés les à Lui et il me les remettra, ou par une Occasion ou par estaffette, et peu de Moments après Vous me verrés à Vous témoigner de bouche les Sentiments d’Amitié qui me lient à Vous.

Le Major de Geismar

